DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 was filed after the mailing date of the Non Final Office Action on August 25, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 6, 2018.  These drawings are accepted by the Office.

Response to Amendment
Amendments filed December 23, 2020 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims are entered.
The amendment filed December 23, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Amendment to the Specification recites initiating “alarm/alert protocols” in amended paragraph [0046] lines alarm/alert” or “alert/alarm”. The meaning of the term “protocols” is understood as multitude of designated sequences of actions or individual actions as opposed to “alarm/alert” -single one time action.
Applicant is required to cancel the new matter in the reply to this Office Action.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the 

Response to Arguments
Applicant’s arguments, see Remarks page 9, filed December 23, 2020, with respect to objection of the Drawings have been fully considered and are persuasive in view of the amendments.  The objection of the Drawings has been withdrawn. 

Applicant’s arguments, see Remarks page 9, filed December 23, 2020, with respect to claims 2, 3, 11, 12 and 14 objection have been fully considered and are persuasive in view of the amendments.  The objection of the claims 2, 3, 11, 12 and 14 has been withdrawn. 

Applicant’s arguments, see Remarks page 10, filed December 23, 2020, with respect to claim 18 rejection under the 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention have been fully considered and are persuasive in view of the amendments.  The rejection under the 35 U.S.C. 112(b) of claim 18 has been withdrawn. 

Applicant’s arguments, see Remarks page 10-11, filed December 23, 2020, with respect to the rejections of claims 10-12 under the  35 U.S.C. 102(a)(1) as being anticipated by Foo (U.S. Patent Application Publication 2009/0227882A1), hereinafter 

Applicant’s arguments, see Remarks page 11-13, filed December 23, 2020, with respect to the rejections of claims 1-3, 6-7, and 13-18 under the 35 U.S.C. 103 as being unpatentable over Foo in view of Glazer (U.S. Patent Application Publication 2015/0288877A1), hereinafter "Glazer", and claims 4-5 and 8-9 under the 35 U.S.C. 103 as being unpatentable over Foo and Glazer as shown for claim 1 and further in view of Fraden (U.S. Patent Application Publication 2014/0159912A1), hereinafter "Fraden", have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Lin, Black & Decker, Gustafson and Villa-Real.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Foo in view of Lin, further in view Black & Decker.
Regarding claim 1, Foo teaches a monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject (Foo paragraph [0037]: “a patient monitoring system 10. System 10 may be used, for example, in a hospital ward, a long term care facility, a nursery, or the like.”), the monitor comprising:
a face (Foo paragraph [0065]: “The apparatus may be enclosed within a suitable housing” (Housing implies having a face)) comprising:
a case coupleable to the face comprising an internal cavity (Foo paragraph [0065]: “The housing (case) may provide an air gap (internal cavity) between antenna modules and an underlying mounting surface”), comprising:
a radio wave antenna  (Foo paragraph [0065]: “The housing may provide an air gap between antenna modules and an underlying mounting surface”), 
a radio wave transmitter,
a radio wave receiver (Foo paragraph [0057]: “Sensing unit has a UWB radar system connected to an antenna system. UWB radar system has a UWB transmitter, and a UWB receiver”),
a communication module (Foo paragraph [0059]: “An output signal containing values for the characteristics is passed to wireless communication device”); 
wherein the monitor detects information regarding a vital sign of the subject upon transmitting a radio frequency signal and receiving a return of the radio frequency signal (Foo paragraph [0057]: “UWB radar system generates UWB pulses that are transmitted by antenna system into a space where a person may be located. This space may be called a "sensing volume" since UWB radar system can be used to detect a person in the space. If a person is present in the space then the pulses are reflected at interfaces within the person's body, such as surfaces of the lungs and heart. Reflected pulses are received at antenna and detected by UWB radar”; paragraph [0059]: “A receiver output signal from UWB radar system is passed to a signal processing system. Signal processing system processes receiver output signal to obtain values for heart rate, breathing rate, and/or other characteristics being monitored by sensing unit”); and
wherein the communication module transmits the information regarding the vital sign to a receiving device following detection of the information (Foo paragraph [0059]: “An output signal containing values for the characteristics is passed to wireless communication device which transmits a signal that carries data representing the values to monitoring station (receiving device) by way of antenna”).
Foo does not teach a lens, wherein the lens is transparent to radio waves, an activity indicator;
wherein Antenna is positioned behind the lens; and
a base rotatably coupled to the case.
Lin teaches a lens, wherein the lens is transparent to radio waves, wherein Antenna is positioned behind the lens (Lin paragraph [0024]: “transmitter 1 further includes an antenna lens 40. The antenna lens 40 is located between the antenna body 20 and the film sheet 30. Besides, the antenna lens 40 is combined at the second opening 202 of the antenna body 20 and covered by the film sheet 30.”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the monitor taught by Foo to include the lens, wherein the lens is transparent to radio waves, wherein Antenna is positioned behind the in order to prevent receiver from receiving unwanted noise signals” (Foo paragraph [0099]). As in vital signs monitor taught by Foo, it is within the capabilities of one of ordinary skill in the art to include the lens, wherein the lens is transparent to radio waves, wherein Antenna is positioned behind the lens as taught by Lin with the predicted result of reducing the unwanted noise received by the antenna as needed in Foo.
Neither Foo nor Lin teach an activity indicator; and
a base rotatably coupled to the case.
Black & Decker teaches an activity indicator; and
a base rotatably coupled to the case (Black & Decker page 7: “control display”, “base”, “pillars”, “body”. Annex 1).

    PNG
    media_image1.png
    780
    539
    media_image1.png
    Greyscale

Annex 1. Activity indicator and base rotatably coupled with the case.
display indicia indicating whether or not the sensor detects a living subject” (Foo claim 44) and in order “to cover a field as large as a sensing unit for use in a full-sized bed”(Foo paragraph [0109]). As in the vital signs monitor taught in combination by Foo and Lin, it is within the capabilities of one of ordinary skill in the art to include an activity indicator of Black & Decker with the predicted result of enabling capability to display indicia indicating whether or not the sensor detects a living subject as needed in Foo. Also in the vital signs monitor taught in combination by Foo and Lin, it is within the capabilities of one of ordinary skill in the art to include a base rotatably coupled to the case of Black & Decker with the predicted result of covering a field of view as large as a full-sized bed as needed in Foo.

In regards of claim 3 Foo, Lin and Black & Decker teach the claimed invention as shown above for the claim 1.
Neither Foo nor Lin teach a cable extending from the case.
Black & Decker teaches a cable extending from the case (Black & Decker page 8: “Make sure the power cord is going through the arch shaped cut out at both the center of the base and the outer rim of the base. The cord should also be behind the black plastic barriers located near the rim of the base”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the vital signs monitor taught in combination by 

In regards of claim 6 Foo, Lin and Black & Decker teach the claimed invention as shown above for the claim 1.
Foo further teaches the communications module comprises a wireless transmitter (Foo paragraph [0048]: “Monitoring station comprises a display, a wired or wireless communication module”).

In regards of claim 7 Foo, Lin and Black & Decker teach the claimed invention as shown above for the claim 1.
Foo further teaches the communications module comprises a second radio wave antenna positioned at least partially within the case (Foo paragraph [0065]: “The housing provides insulation of antennas 31A and 31B from contact with any dielectric or metallic surface that could affect their performance”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Foo in view of Lin, further in view Black & Decker and further in view of Villa-Real. 
In regards of claim 2 Foo, Lin and Black & Decker teach the claimed invention as shown above for the claim 1.
Neither Foo nor Lin and nor Black & Decker teach the activity indicator comprises an LED light that emits light in one or more colors to indicate the monitor's status.
Villa-Real teaches the activity indicator comprises an LED light that emits light in one or more colors to indicate the monitor's status (Villa-Real claim 20: “device as claimed in claim 13 having a plurality visible external LED activity light indicators external LEDs activity light indicators of different colors”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the vital signs monitor taught in combination by Foo, Lin and Black & Decker to include the activity indicator of Villa-Real in order to “signal processing system may set a status flag based on the combination of signals at outputs” (Foo paragraph [0097]). As in the vital signs monitor taught in combination by Foo, Lin and Black & Decker, it is within the capabilities of one of ordinary skill in the art to use the LED based activity indicator of Villa-Real with the predicted result of enabling to set a status flag based on the combination of signals as needed in Foo.

Claim 4-5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Foo in view of Lin, further in view of Black & Decker as shown above for the claim 1 and further in view of Fraden.
In regards of claim 4 Foo, Lin and Black & Decker teach the claimed invention as shown above for the claim 1.
Neither Foo nor Lin and nor Black & Decker teach the receiving device is a handheld communication device.
Fraden teaches the receiving device is a handheld communication device (Fraden paragraph [0003]: “Any stand-alone medical monitor can send its output signals via a mobile communication device (cell phone, e.g.)… advantages of a handheld smartphone (small size, versatility, multiple purposes, etc.)”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the vital signs monitor taught in combination by Foo, Lin and Black & Decker to include handheld receiving device of Fraden in order to “the sensing unit may be connected to communicate an alarm signal to a remote alarm unit” (Foo paragraph [0100]). As in the vital signs monitor taught in combination by Foo, Lin and Black & Decker, it is within the capabilities of one of ordinary skill in the art to use handheld receiving device taught by Fraden with the predicted result remote alarming as needed in Foo.

In regards of claim 5 Foo, Lin, Black & Decker and Fraden teach the claimed invention as shown above for the claim 4.
Neither Foo nor Lin and nor Black & Decker teach the receiving device is mobile phone.
Fraden teaches the receiving device is mobile phone (Fraden paragraph [0003]: “Any stand-alone medical monitor can send its output signals via a mobile communication device (cell phone, e.g.)… advantages of a handheld smartphone (small size, versatility, multiple purposes, etc.)”).
the sensing unit may be connected to communicate an alarm signal to a remote alarm unit” (Foo paragraph [0100]). As in the vital signs monitor taught in combination by Foo, Lin Black & Decker and Fraden, it is within the capabilities of one of ordinary skill in the art to use the mobile phone taught by Fraden with the predicted result remote alarming as needed in Foo.

In regards of claim 8 Foo, Lin and Black & Decker teach the claimed invention as shown above for the claim 1.
Neither Foo nor Lin and nor Black & Decker teach the monitor further comprises a battery.
Fraden teaches the monitor further comprises a battery (Fraden paragraph [0022]: “This is illustrated by the battery 20 and an electronic module 24 that contains most of the components”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the vital signs monitor taught in combination by Foo, Lin and Black & Decker to include the battery of Fraden in order to in order to “power up” (Foo paragraph [0080]) the monitor. As in the vital signs monitor taught in combination by Foo, Lin and Black & Decker, it is within the capabilities of one of ordinary skill in the art to use the battery of Fraden with the predicted result enabling the powering up of the monitor as needed in Foo.

In regards of claim 9 Foo, Lin, Black & Decker and Fraden teach the claimed invention as shown above for the claim 8.
Neither Foo nor Lin and nor Black & Decker teach the battery is rechargeable (Fraden paragraph [0020]: “components are powered by a primary or rechargeable battery”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the vital signs monitor taught in combination by Foo, Lin, Black & Decker and Fraden to include a rechargeable battery of Fraden in order to enable “a portable monitoring device” (Foo paragraph [0054]). As in the vital signs monitor taught in combination by Foo, Lin, Black & Decker and Fraden, it is within the capabilities of one of ordinary skill in the art to use a rechargeable battery of Fraden with the predicted result of portability as needed in Foo.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo in view of Black & Decker.
In regards of claim 10 Foo teaches a monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject (Foo paragraph [0037]: “a patient monitoring system 10. System 10 may be used, for example, in a hospital ward, a long term care facility, a nursery, or the like.”), the monitor comprising:
a radio wave transmitter,
Sensing unit has a UWB radar system connected to an antenna system. UWB radar system has a UWB transmitter, and a UWB receiver”), and
a communication module (Foo paragraph [0059]: “An output signal containing values for the characteristics is passed to wireless communication device”);
wherein the monitor detects information regarding a vital sign of the subject upon transmitting a radio frequency signal and receiving a return of the radio frequency signal (Foo paragraph [0057]: “UWB radar system generates UWB pulses that are transmitted by antenna system into a space where a person may be located. This space may be called a "sensing volume" since UWB radar system can be used to detect a person in the space. If a person is present in the space then the pulses are reflected at interfaces within the person's body, such as surfaces of the lungs and heart. Reflected pulses are received at antenna and detected by UWB radar”; paragraph [0059]: “A receiver output signal from UWB radar system is passed to a signal processing system. Signal processing system processes receiver output signal to obtain values for heart rate, breathing rate, and/or other characteristics being monitored by sensing unit”);
wherein the communication module transmits the information regarding the vital sign to a receiving device following detection of the information (Foo paragraph [0059]: “An output signal containing values for the characteristics is passed to wireless communication device which transmits a signal that carries data representing the values to monitoring station (receiving device) by way of antenna”); and
By using UWB radar in a back-scattering remote sensing mode, the system can monitor heart and respiration rates of a person without electrodes or other devices being attached to the body of the person”).
Foo does not teach a cylindrical case comprising:
a face couplable to the case; and
a base supporting the case and rotatably coupled thereto.
Black & Decker teaches a cylindrical case comprising:
a face couplable to the case; and
a base supporting the case and rotatably coupled thereto (Black & Decker page 7: “base”, “pillars”, “Fan body”. Annex 1).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the monitor taught by Foo to include a cylindrical case comprising: a face couplable to the case; and a base supporting the case and rotatably coupled thereto of Black & Decker in order “to cover a field as large as a sensing unit for use in a full-sized bed” (Foo paragraph [0109]). As in the monitor taught by Foo, it is within the capabilities of one of ordinary skill in the art to include a cylindrical case comprising: a face couplable to the case; and a base supporting the case and rotatably coupled thereto of Black & Decker with the predicted result of covering a field of view as large as a full-sized bed as needed in Foo.

In regards of claim 11 Foo and Black & Decker teach the claimed invention as shown above for the claim 10. 
Foo further teaches the subject is a human child positioned on a bed (Foo paragraph [0100]: “For example, a sensing unit 14 may be provided to monitor for the presence, respiration rate and/or breathing rate of an infant in a crib or of a person in a bed or chair”).

In regards of claim 12 Foo and Black & Decker teach the claimed invention as shown above for the claim 11. 
Foo further teaches the monitor is positioned below the bed (Foo paragraph [0112]: “for use as an in-bed sensor while a radiating element can be connected to the circuit board for use as a sensor in a chair back, under the mattress of a baby crib, or the like”).

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Foo in view of Black & Decker and further in view of Glazer.
In regards of claim 13 Foo and Black & Decker teach the claimed invention as shown above for the claim 11.
Neither Foo nor Black & Decker teach the monitor is positioned adjacent to but not in contact with the bed.
Glazer teaches the monitor is positioned adjacent to but not in contact with the bed (Glazer Fig. 1A-Annex 2).
prevent receiver from receiving unwanted noise signals” (Foo paragraph [0099]). As in Foo, it is within the capabilities of one of ordinary skill in the art to place monitor adjacent to a bed with the predicted result reducing the reception of noise signals as needed in Foo.


    PNG
    media_image2.png
    547
    766
    media_image2.png
    Greyscale

Annex 2- Sensor unit placed adjacent to a bed (crib) with antenna behind the lens. 

In regards of claim 14 Foo and Black & Decker teach the claimed invention as shown above for the claim 11.
Neither Foo nor Black & Decker teach the monitor is attached to a frame of the bed. 
Glazer teaches the monitor is attached to a frame of the bed (Glazer Fig. 1A-Annex 2). 
a visible indicia to be displayed on display” (Foo paragraph [0054]). As in Foo, it is within the capabilities of one of ordinary skill in the art to attach the monitor to a bed frame with the predicted result providing visible information on display as needed in Foo.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Foo in view of Lin further in view of Black & Decker and further in view of Glazer.	
Regarding claim 15, Foo teaches a monitor for use with a contactless monitoring system for monitoring a vital sign of a living subject (Foo paragraph [0037]: “a patient monitoring system 10. System 10 may be used, for example, in a hospital ward, a long term care facility, a nursery, or the like.”), the monitor comprising:
a face (Foo paragraph [0065]: “The apparatus may be enclosed within a suitable housing” (Housing implies having a face)),
a case comprising an internal cavity (Foo paragraph [0065]: “The housing (case) may provide an air gap (internal cavity) between antenna modules and an underlying mounting surface”), the case comprising:
a radio wave antenna positioned within the case, (Foo paragraph [0065]: “The housing may provide an air gap between antenna modules and an underlying mounting surface”),
The antennas may be directly mounted or formed (for example by etching or printing) on a circuit board”), and
a communication module positioned within the case (Foo paragraph [0048]: “Monitoring station comprises a display, a wired or wireless communication module  and an alarm which may comprise, for example, a generator of alarm sounds”; [0059]: “An output signal containing values for the characteristics is passed to wireless communication device”;); and 
wherein the monitor detects information regarding a vital sign of the subject upon transmitting a radio frequency signal and receiving a return of the radio frequency signal (Foo paragraph [0057]: “UWB radar system generates UWB pulses that are transmitted by antenna system into a space where a person may be located. This space may be called a "sensing volume" since UWB radar system can be used to detect a person in the space. If a person is present in the space then the pulses are reflected at interfaces within the person's body, such as surfaces of the lungs and heart. Reflected pulses are received at antenna and detected by UWB radar”; paragraph [0059]: “A receiver output signal from UWB radar system is passed to a signal processing system. Signal processing system processes receiver output signal to obtain values for heart rate, breathing rate, and/or other characteristics being monitored by sensing unit”); and
wherein the communication module transmits the information regarding the vital sign to a receiving device following detection of the information (Foo paragraph [0059]: “An output signal containing values for the characteristics is passed to wireless communication device which transmits a signal that carries data representing the values to monitoring station (receiving device) by way of antenna”).
Foo does not teach a lens, wherein the lens is transparent to radio waves, and antenna is positioned behind the lens,
a video camera,
a microphone,
an activity indicator, and
a light source;
a cable coupleable to and extending from the case; and
a base rotatably coupled to the case, wherein the base remains stationary while the case is rotatable to various viewing angles.
Lin teaches a lens, wherein the lens is transparent to radio waves, and antenna is positioned behind the lens (Lin paragraph [0024]: “transmitter 1 further includes an antenna lens 40. The antenna lens 40 is located between the antenna body 20 and the film sheet 30. Besides, the antenna lens 40 is combined at the second opening 202 of the antenna body 20 and covered by the film sheet 30.”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the monitor taught by Foo to include the lens, wherein the lens is transparent to radio waves, wherein Antenna is positioned behind the lens of Lin “in order to prevent receiver from receiving unwanted noise signals” (Foo paragraph [0099]). As in vital signs monitor taught by Foo, it is within the capabilities of one of ordinary skill in the art to include the lens, wherein the lens is transparent to radio 
Neither Foo nor Lin teach a video camera,
a microphone,
an activity indicator, and
a light source;
a cable coupleable to and extending from the case; and
a base rotatably coupled to the case, wherein the base remains stationary while the case is rotatable to various viewing angles.
Black & Decker teaches an activity indicator (Black & Decker page 7: “control display”, “base”, “pillars”, “body”. Annex 1), a cable coupleable to and extending from the case (Black & Decker page 8: “Make sure the power cord is going through the arch shaped cut out at both the center of the base and the outer rim of the base. The cord should also be behind the black plastic barriers located near the rim of the base”); and
a base rotatably coupled to the case, wherein the base remains stationary while the case is rotatable to various viewing angles (Black & Decker page 7: “control display”, “base”, “pillars”, “body”. Annex 1).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the vital signs monitor taught in combination by Foo and Lin to include an activity indicator, a cable coupleable to and extending from the case, and a base rotatably coupled to the case of Black & Decker in order to “display indicia indicating whether or not the sensor detects a living subject” (Foo to cover a field as large as a sensing unit for use in a full-sized bed”(Foo paragraph [0109]) and in order to “power up” (Foo paragraph [0080]) the monitor. As in the vital signs monitor taught in combination by Foo and Lin, it is within the capabilities of one of ordinary skill in the art to include an activity indicator of Black & Decker with the predicted result of enabling capability to display indicia indicating whether or not the sensor detects a living subject as needed in Foo. Further in the vital signs monitor taught in combination by Foo and Lin, it is within the capabilities of one of ordinary skill in the art to include a base rotatably coupled to the case of Black & Decker with the predicted result of covering a field of view as large as a full-sized bed as needed in Foo. Also in the vital signs monitor taught in combination by Foo, Lin and Black & Decker, it is within the capabilities of one of ordinary skill in the art to include the cable extending from the case as taught by Black & Decker with the predicted result enabling the powering up of the monitor as needed in Foo.
Neither Foo nor Lin and nor Black & Decker teach a video camera,
a microphone, and
a light source.
Glazer teaches a video camera,
a microphone (Glazer paragraph [0034]: “the baby monitor camera system may comprise a baby crib 1, where the baby is, mount 3, and a camera 2 with a network interface controller 5. Camera 2 may include an image sensor, optics components, main video processing components, lens and lens mount, light sensor, infrared (IR) light-emitting diodes (LEDs), and associated filters (such as IR filters) and mask, microphone”), and
the camera comprising a camera housing including a lens, infrared light emitting diodes (IR LED) lights, a light sensor, and power and data cabling”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the monitor system taught in combination by Foo, Lin and Black & Decker to include camera, microphone and light source of Glazer in order to provide additional sensor information (Foo paragraph [0038]: “Monitoring station 12 may receive signals from additional sensors in addition to sensors 14. For example, monitoring station 12 may receive signals from door switches, proximity sensors, other patient monitoring devices” (e.g. visual)). As in the monitor system taught in combination by Foo, Lin and Black & Decker, it is within the capabilities of one of ordinary skill in the art to use the lens of the camera, microphone and light source of Glazer with the predicted result of providing the monitoring system additional sensor information as needed in Foo (paragraph [0038]).

In regards of claim 16 Foo, Lin, Black & Decker and Glazer teach the claimed invention as shown above for the claim 15. 
Foo further teaches the communication module simultaneously transmits the information regarding the vital sign to a receiving device (Foo paragraph [0059]: “An output signal containing values for the characteristics is passed to wireless communication device which transmits a signal that carries data representing the values to monitoring station (receiving device) by way of antenna”)
Neither Foo, nor Lin and nor Black & Decker teach the communication module transmits information from the video camera and information from the microphone.
Glazer teaches the communication module transmits information from the video camera and information from the microphone (Glazer paragraph [0067]: “Cameras are configured to transmit or broadcast data to media server over a WAN connection such as the Internet, cloud, remote network, etc. The data may include one or more of video, audio, image sequences, temperature data, lighting data, camera device data, etc.”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the monitor system taught in combination by Foo, Lin, Black & Decker and Glazer to include transmitting camera and microphone information of Glazer in order to provide additional sensor information (Foo paragraph [0038]: “Monitoring station 12 may receive signals from additional sensors in addition to sensors 14. For example, monitoring station 12 may receive signals from door switches, proximity sensors, other patient monitoring devices” (e.g. visual)). As in the monitor system taught in combination by Foo, Lin, Black & Decker and Glazer, it is within the capabilities of one of ordinary skill in the art to transmit the camera and microphone information with the predicted result of providing the monitoring system additional sensor information as needed in Foo (paragraph [0038]).

In regards of claim 17 Foo, Lin, Black & Decker and Glazer teach the claimed invention as shown above for the claim 15. 
Foo further teaches the communication module transmits an alert to the receiving device upon the occurrence of a triggering event (Foo paragraph [0049]: “Monitoring station may generate alarms if the data signals meet specified alarm criteria”).

In regards of claim 18 Foo, Lin, Black & Decker and Glazer teach the claimed invention as shown above for the claim 17. 
Foo further teaches the trigger event is determined based upon a comparison of the information regarding the vital sign to a predetermined value for the information (Foo paragraph [0049-0050]: “The alarm criteria may include, for example: a person is present but has not moved and has not had a detectable heart beat or respiration for more than a threshold period (predetermined value)”).

In regards of claim 19 Foo, Lin, Black & Decker and Glazer teach the claimed invention as shown above for the claim 15. 
Neither Foo, nor Lin and nor Black & Decker teach the light source comprises an infrared light.
Glazer teaches the light source comprises an infrared light.
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the monitor system taught in combination by Foo, Lin, Black & Decker and Glazer to further include the IR light of Glazer to provide additional sensor information (Foo paragraph [0038]: “Monitoring station 12 may receive signals from additional sensors in addition to sensors 14. For example, monitoring station 12 may receive signals from door switches, proximity sensors, other patient monitoring devices” (e.g. visual)). As in the monitor system taught in combination by Foo, Lin, Black & Decker and Glazer, it is within the capabilities of one of ordinary skill in the art to include the IR light of Glazer with the predicted result of providing the monitoring system additional sensor information as needed in Foo (paragraph [0038]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Foo in view of Lin, further in view of Black & Decker, further in view of Glazer as shown for the claim 15 and further in view of Villa-Real.
In regards of claim 20 Foo, Lin, Black & Decker and Glazer teach the claimed invention as shown above for the claim 15. 
Neither Foo, nor Lin, nor Black & Decker and nor Glaser teach the activity indicator comprises an LED light that emits light in one or more colors to indicate the monitor's status.
Villa-Real teaches the activity indicator comprises an LED light that emits light in one or more colors to indicate the monitor's status (Villa-Real claim 20: “device as claimed in claim 13 having a plurality visible external LED activity light indicators external LEDs activity light indicators of different colors”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the vital signs monitor taught in combination by Foo, Lin, Black & Decker and Glazer to include the activity indicator of Villa-Real in order to “signal processing system may set a status flag based on the combination of signals at outputs” (Foo paragraph [0097]). As in the vital signs monitor taught in combination by Foo, Lin, Black & Decker and Glazer, it is within the capabilities of one of ordinary skill in .

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amir et al. (U.S. Patent Application Publication 2018/0089975A1) teaches a device and method for a sensor;
Bangera et al. (U.S. Patent 9589106B2) teaches a devices, systems, and methods for automated data collection;
Gibson et al. (U.S. Patent 8932217B2) teaches a vital signs monitor;
Heneghan et al. (U.S. Patent Application Publication 2009/0203972A1) teaches an apparatus, system, and method for monitoring physiological signs;
Sze et al. (U.S. Patent Application Publication 2012/0203078A1) teaches a wireless patient monitoring system;
Gross (U.S. Patent Application Publication 2013/0065641A1) teaches a remote monitoring device & process.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648